DETAILED ACTION
Claims 1–7, 13, and 14 are currently pending in this Office action.  Claims 13 and 14 are withdrawn as being directed to a non-elected invention.  Claims 8–12 and 15–19 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive. 
Concerning the 35 U.S.C. 103 rejection made over Yu et al. (CN 103555156 A, machine translation) as evidenced by Gan et al. (US 2013/0224495 A1) and Mulholland, “Introduction to Color Theory,” ANTEC 1997 Plastics: Plastics Saving Planet Earth, Vol. 3: Special Areas, Plastic Engineers, pp. 1-6 (1997), page 5 of the remarks argue that the features of “a micro-folded structure formed by an excimer generated by light having a wavelength of 150 to 200 nm and under an inert gas condition with oxygen (O2) having its concentration of 10 ppm to 10,000 ppm” would not have been apparent from the Yu alone or in combination with the Gan and Mulholland; and that these features lead to unexpected results, as reflected by the 37 C.F.R. § 1.132 declaration filed 02/11/2022.
	This is unpersuasive because the present specification at [51] explains that the “first light irradiation step” at a wavelength of 300 nm or less “form wrinkles by shrinking the applied resin composition and/or surface of the cured product” and lowers “a gloss degree of the cured product without use of a matting agent.”  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Yu likewise teaches that its coating composition is cured by UV 
	The 37 C.F.R. § 1.132 declaration filed on 02/11/2022 is insufficient to demonstrate the criticality of the wavelength and the inert gas condition (including the O2) concentration of the product-by-process language from claim 1 at issue.  This is because Additional Example 1 in Table 1 is entirely identical to Example 1 of the Specification and so provides no new information.  While there appears to be some difference in the gloss degree between Additional Comparative Example 1 (290 nm) and each of Additional Example 1 (172 nm) and Additional Example 2 (190 nm), this evidence only reflects curing under N2 gas and 100 ppm O2.  Criticality of the wavelength condition has not been demonstrated because applicant did not provide any evidence for wavelengths from 150 nm to 172 nm or for wavelengths below 150 nm.  Otherwise, it is unknown whether similar results can be obtained for other wavelengths within the claimed range and under other inert gas conditions where the O2 concentration is within the claimed range.  Additional Comparative Example 2 is insufficient to demonstrate the criticality of the claimed O2 concentration since it only reflects a gloss degree for irradiation at 172 nm under an air condition.  This does not account for the effect at other wavelengths, or other O2 concentrations within or closer (just above or below) the claimed range.
	Claims 1 and 2 accordingly remain unpatentable over the cited references even as amended.	As for the rejection of claims 3–7 further in view of Shibata, page 8 of the remarks rely upon the same arguments above and found unpersuasive for the same reasons already discussed above.
Even as amended, claims 1–7 consequently remain unpatentable over the previously cited art.
The 103 rejection of claims 15–17 and 19 over Yu as evidenced by Gan are withdrawn only in view of the amendment canceling the claims.

Claim Rejections - 35 USC § 112
	The previous rejection of claims 1–7 and 15–19 as being indefinite under 35 U.S.C. 112(b) are withdrawn in light of the amendment correcting claim 1 and the cancelation of claims 15–19. 

Claim Rejections - 35 USC § 103
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (CN 103555156 A, machine translation) as evidenced by Gan et al. (US 2013/0224495 A1) and Mulholland, “Introduction to Color Theory,” ANTEC 1997 Plastics: Plastics Saving Planet Earth, Vol. 3: Special Areas, Plastic Engineers, pp. 1-6 (1997).
	With respect to claim 1, Yu at claim 1 discloses a UV curable coating composition comprising in relevant part: a fluoro-modified acrylic monomer, a silicon-modified acrylic oligomer, and a high functionality acrylic oligomer.
	“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113. The present claim is defined by “a cured product” rather than the process for its preparation. Nonetheless, the coating composition of Yu is cured by UV crosslinking, which one of ordinary skill in the art would recognize UV light spans a wavelength of about 100 to about 400 nm as evidenced by Gan at [0127]-[0129].
	Yu, however, differs from the present claim because it i) does not describe the cured product as having a micro-folded structure and a surface gloss value under a 60° gloss condition; and ii) is silent as to where the first and third light irradiation steps are performed under an inert gas condition where the concentration of oxygen is 10 ppm to 10,000 ppm as claimed.
	As to i), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Here, the present specification at [50] explains that “a micro-folded structure may be realized on a surface of the produced cured product” by sequentially irradiating the resin composition three times in different wave lengths to cure the composition. [51] explains that the “first light irradiation step” at a wavelength of 300 nm or less “form wrinkles by shrinking the applied resin composition and/or surface of the cured product” and lowers “a gloss degree of the cured product without use of a matting agent.” Each of the irradiation steps for preparing the cured product are described at [47]-[49] as follows: 
a first light irradiation step of irradiating a resin composition including an oligomer including silicon (Si)-containing functional group; an oligomer including a fluorine (F)-containing functional group; and an acrylic oligomer with light having a wavelength of 300 nm or less to activate a resin composition;
a second light irradiation step of irradiating the activated resin composition with light having a wavelength of 700 nm or higher to thermally cure the resin composition; and
a third light irradiation step of irradiating the thermally cured resin composition with light having a wavelength of 400 nm or less to optically cure the resin composition.
(emphasis added).
[59] specifies that “light having a wavelength required in each step may be irradiated according to known methods.” [60] explains that the timing for light irradiation “may be a very short time of 1 to 2 seconds.”
	As discussed above, Yu cures its composition by UV curing, which is within the range of about 100 to about 400 nm. The “second irradiation step” described by the present application would be satisfied by briefly exposing the product to white light, like sun or ambient light (having wavelengths of 400 to 700 nm as evidenced by Mulholland at 2), for only 1 or 2 seconds, such as between a first and second irradiation by UV light. The present disclosure does not describe what would constitute “a micro-folded structure.” To the extent that Yu teaches the UV curing its composition, one of ordinary skill in the art would have reasonably expected to prepare a UV cured coating according to Yu having at least a surface micro-folded structure and surface gloss as claimed.

	As to ii), “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  See MPEP 2113.  The present claim is defined by “a cured product” rather than the process for its preparation. Applicant’s Specification, including its Examples and Comparative Examples, do not indicate the criticality of performing the first and third irradiation steps under an inert gas condition with an oxygen concentration of 10 ppm to 10,000 ppm.
	As discussed above, Yu teaches a cured product containing a resin composition comprising each of the presently claimed components that is prepared in a substantially similar manner as described by the present disclosure. Thus, while Yu does not directly disclose, since each of the claimed components is present and rendered obvious by the teachings of Yu, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected to prepare a cured product having a surface structure and the surface gloss as claimed. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 2, Yu at is silent as to a weight change in the cured product subjected to a Taber abrasion resistance test of 400 mg or less under the presently claimed conditions.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.
	In this case, Yu teaches a cured product containing a resin composition comprising each of the presently claimed components that is prepared in a substantially similar manner as described by the present disclosure. Thus, while Yu does not directly disclose the surface structure and the surface gloss of the cured product, since each of the claimed components is present and rendered obvious by the teachings of Yu, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the resulting cured product to exhibit a weight change within the claimed range when subjected to a Taber abrasion resistance test as claimed. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (CN 103555156 A,
machine translation) as applied to claim 1 above, and further in view of Shibata et al. (US 2014/0247486
A1).
	With respect to claim 3, Yu discloses an acrylic oligomer as claimed, but is silent as the weight average molecular weight of the same.
	Shibata is directed to a laminate having a (meth)acrylic resin base film and a hard coat layer thereon providing scratch resistance. Abstract. The hard coat layer contains a curable compound and inorganic nanoparticles. [0075]. [0078], [0083] teaches that the curable compound is more particularly an acrylic oligomer and has a weight-average molecular weight of 200 to 10000 to provide flexibility, adhesiveness, and scratch resistance.
	Given that Yu and Shibata are both directed to acrylic oligomer-based cured coatings and the advantages of the acrylic oligomer with the molecular weight taught by Shibata, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention 
	With respect to claim 4, Yu at claim 1 discloses a resin composition as claimed that contains a “high-functional acrylate monomer” and difunctional monomers, but is silent as to including a monomer species as claimed.
	Shibata at [0086]-[0087] teach further including a monomer having 2 to 4 functional groups as curable compound, such as dipropylene glycol diacrylate, 1,6-hexanediol diacrylate, and pentaerythritol triacrylate in order to provide better adhesion between the coating and the base film. [0091]-[0092] further teach monofunctional monomers like 2-hydroxyethyl (meth)acrylate and 4-hydroxybutyl (meth)acrylate also to improve the adhesion between the coating and the base film.
	Given that Yu are both directed to acrylic oligomer-based cured coatings and the advantages of further including a monomer species taught by Shibata, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further include a monomer as claimed in order to provide better adhesion between the resin composition and its substrate.
	With respect to claim 5, Yu at claim 1 discloses, in relevant part, that the content of high functionality acrylic oligomer is 50 to 65 pbw, silicon-modified acrylic oligomer is 10 to 20 pbw, fluoro- modified acrylic oligomer is 5 to 10 pbw, high functional acrylic monomer is 1 to 20 pbw, and difunctional monomer is 5 to 10 pbw.
	With respect to claim 6, Yu is silent as to inorganic particles having an average diameter as claimed.
	Shibata at [0104] teaches that the average particle diameter of the inorganic nanoparticles is 100 nm or less. It is possible to prevent light scattering, prevent coloration, avoid reduced transmittance, and achieve excellent transparency by using inorganic particles of this size.
	Given that Yu and Shibata are both directed to acrylic oligomer-based cured coatings and the advantages of further including an inorganic filler taught by Shibata, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further include an inorganic filler with an average particle diameter as claimed in order to prevent light scattering, prevent coloration, avoid reduced transmittance, and achieve excellent transparency of the coating.

	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Shibata at [0105] teaches including inorganic particles in an amount of 1.5 to 50 weight percent relative to the total curable compound and inorganic nanoparticles. This ensures that a particle layer does not form and resulting in interference unevenness.
	Given that Yu and Shibata are both directed to acrylic oligomer-based cured coatings and the advantages of further including an inorganic filler taught by Shibata, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further include an amount of an inorganic filler as claimed in order to achieve the previously mentioned advantages, while ensuring that a particle layer does not form and cause interference unevenness.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763